Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding JP 2513682 Y (hereinafter, JP ‘682), which was discussed in detail in the Office Action mailed 1/28/2022 (see pages 5-10 of the 1/28/22 Office Action), in a rejection of claims 1-4 (as presented 10/6/2021) based on 35 USC 102(a)(1), attention is directed to the aforementioned Office Action for further detailed discussion of the JP ‘682 reference.  
Regarding independent claim 1 as set forth in the Request for Continued Examination (RCE) filed 4/25/2022, suffice it to say, JP ‘682 does not teach that the rotary unit (which rotary unit includes at least tool turret/post 7 in combination with rotary ring 9 that is fixed to the rotary shaft of 7) of the tool magazine comprises a “plate that rotates around a rotary axis, wherein the plate comprises an outer peripheral surface, wherein the outer peripheral surface comprises a curved surface and a chord of a circle centered on the rotary axis, wherein the chord comprises a flat surface”, “wherein the measured portion is disposed along the chord and contains the origin point”, as set forth in independent claim 1.
Furthermore, regarding independent claim 10, JP ‘682 does not teach “a jig removable from the tool magazine, wherein the sensor is attached by the jig to the tool magazine at a predetermined position with a predetermined orientation” as set forth in independent claim 10.
Additionally, regarding independent claim 12, JP ‘682 does not teach “wherein the measurement surface has a shape in which the measured distance is maximized when the rotary unit is positioned at the position of the origin point, and wherein the controller is configured to:  maintain the rotational direction of the rotary unit when the measured distance increases over time, and reverse the rotational direction of the rotary unit when the measured distance decreases over time”, as set forth in independent claim 12. 
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP ‘682 (i.e., so as to overcome each of the aforedescribed deficiencies of JP ‘682 with respect to each of independent claims 1, 10, and 12), and thus, for at least the foregoing reasoning, JP ‘682 does not render obvious the present invention as set forth in independent claims 1, 10, and 12.
Attention is separately directed to U.S. Patent Application Publication No. 2012/0220437 to Hayashi et al. (hereinafter, Hayashi) and to JP 07-043134 (hereinafter, JP ‘134), which were discussed in detail on pages 10-16 of the Office Action mailed 1/28/2022, and which were discussed in detail in an obviousness rejection (under 35 USC 103) of claims 1-4 (as presented 10/6/2021).  
Regarding independent claim 1 as set forth in the Request for Continued Examination (RCE) filed 4/25/2022, suffice it to say, neither Hayashi nor JP ‘134 teaches that the rotary unit (1+6 of Hayashi nor rotor 1/rotary shaft 2 of JP ‘134) of the tool magazine comprises a “plate that rotates around a rotary axis, wherein the plate comprises an outer peripheral surface, wherein the outer peripheral surface comprises a curved surface and a chord of a circle centered on the rotary axis, wherein the chord comprises a flat surface”, “wherein the measured portion is disposed along the chord and contains the origin point”, as set forth in independent claim 1.
Furthermore, regarding independent claim 10, neither Hayashi nor JP ‘134 teaches “a jig removable from the tool magazine, wherein the sensor is attached by the jig to the tool magazine at a predetermined position with a predetermined orientation” as set forth in independent claim 10.
Additionally, regarding independent claim 12, neither Hayashi nor JP ‘134 teaches “wherein the measurement surface has a shape in which the measured distance is maximized when the rotary unit is positioned at the position of the origin point, and wherein the controller is configured to:  maintain the rotational direction of the rotary unit when the measured distance increases over time, and reverse the rotational direction of the rotary unit when the measured distance decreases over time”, as set forth in independent claim 12. 
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of either Hayashi or JP ‘134 (i.e., so as to overcome each of the aforedescribed deficiencies of Hayashi/JP ‘134 with respect to each of independent claims 1, 10, and 12), and thus, for at least the foregoing reasoning, Hayashi and JP ‘134, either alone, or in any reasonable combination, do not render obvious the present invention as set forth in independent claims 1, 10, and 12.
Regarding independent claim 1, it is noted that art like JP 10-340940 (cited in the Information Disclosure Statement or IDS filed 6/25/2021) deals with determining, via optical distance sensors such as 471A-D, a center of a workpiece/substrate 9 (disclosed as a semiconductor wafer) having an orientation flat (see Figure 2 and paragraphs 0031-0037 of the machine translation provided by Applicant with the 6/25/2021 IDS).  Sensing an outer periphery of a semiconductor workpiece 9, per se, would not overcome the deficiencies of any of the above-described JP ‘682, Hayashi, or JP ‘134 references so as to arrive at the invention as set forth in present independent claim 1, in which an outer peripheral surface of a plate of a tool magazine is being sensed/detected/measured.  
Additionally regarding independent claim 1, it is noted that art like JP 07-324945 A (hereinafter JP ‘945) teaches a rotary output shaft 2 to which a semi-disk shaped portion 11 is fixed.  (See Figures 1-3 and 5, as well as paragraphs 0011-0021, and particularly paragraph 0014, of the machine translation of JP ‘945).  A knock lever (4 in Figure 1, 8 in Figure 3) is also affixed to the shaft 2 (Figures 1, 3, paragraphs 0012-0013 and 0017 of the machine translation).  Element 12 is a proximity switch, used to detect the presence (Figure 5a) or absence (Figure 5b) of the semicircular plate-shaped portion 11 so as to help determine an angular position (including an origin or “0” position) of the rotary shaft.  See paragraphs 0007-0010, 0014-0021, for example, as well as Figures 1-3 and 5.  However, likewise, JP ‘945 does not overcome the deficiencies of any of the above-described JP ‘682, Hayashi, or JP ‘134 references, noting that the detection of the presence vs. the absence of “plate” 11 is not the detection of a measured portion (that “contains the origin point”) disposed along the chord (i.e., the flat edge of the semicircular plate 11) of the outer peripheral surface of the plate 11.  In particular, JP ‘945 does not teach that the sensor 12 is “configured to detect the measured portion”, wherein the measured portion is configured as set forth in the limitations “wherein the plate comprises an outer peripheral surface, wherein the outer peripheral surface comprises a curved surface and a chord of a circle centered on the rotary axis, wherein the chord comprises a flat surface” and “wherein the measured portion is disposed along the chord and contains the origin point”, as set forth in independent claim 1.   
All of the aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 10, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
May 3, 2022